DETAILED ACTION
This office action is in response to the above identified application filed on December 27, 2019. The application contains claims 1-20. 
Claims 1-20 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on December 27, 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1, 2, 4-11, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding et al. (Sample + Seek: Approximating Aggregates with Distribution Precision Guarantee).

With regard to claim 1,
Ding teaches
a computing device (Page 683: top of left column, Fig. 2: system architecture) comprising: 
a hardware processor (Page 687: right column, 7.1 Experiment Settings and Summary, lines 1-2, "all of our experiments are conducted on a Windows server with 8 core 2.27GHz CPUs and 64 GB memory"); and 
a machine-readable storage (Page 682: right column, 3.2 System Architecture, lines 1-3: "Our system can be attached to a database with its independent storage and query processing engine") storing instructions executable by the processor to: 
receive a database query for an approximate aggregation of a numerical value of a plurality of records, wherein each record includes the numerical value and a filter value (Page 679, right column, lines 14-24: use approximate query processing techniques to process queries with aggregation on a few measure attributes. Page 680, left column, lines 11-14: Fig. 1 shows “a plurality of records” where measure M is the numerical value that is being aggregated. Page 683, right column, 4.2 Measure-biased Sampling – bottom of right column; Page 684, left column, paragraphs 1-6: the probability of each row being picked into the sample, which is calculated to be proportional to its value on measure M, corresponds to “a filter value” for the row, i.e., “record”); 
in response to the database query, determine a count of records that have filter values within an importance threshold associated with the database query (Page 680, right column, lines 18-36: error upper bound ϵ corresponds to “an importance threshold”, a measure-biased sample of O (1/ϵ2) rows corresponds to “a count of records” that have the high probability to guarantee the query result approximation is within the error upper bound ϵ, i.e., “within an importance threshold”); and 
determine the approximate aggregation of the numerical value based on the count of records and the importance threshold associated with the database query (Page 685, left column, 5.1.2 Processing Queries - bottom of right column: process approximate aggregation on measure M based on the measure-biased sample size and the error upper bound).

With regard to claim 2,
Ding teaches
the computing device of claim 1, the instructions executable by the processor to: 
calculate the approximate aggregation of the numerical value by dividing the count of records by the importance threshold associated with the database query (P683, 4.1 Uniform Sampling).

With regard to claim 4,
Ding teaches
the computing device of claim 1, the instructions executable by the processor to, prior to receiving the database query: 
for each record of the plurality of records: 
add a first filter field to the record; 
generate a random number; and 
divide the random number by an importance value of the record to determine the filter value of the record (Page 683, right column, 4.2 Measure-biased Sampling: as discussed in the parent claim, the probability corresponds to “a first filter field”, the numerator in the formula on line 25 is the result of a random draw thus corresponds to “a random number”, and the denominator of the formula corresponds to “an importance value”).

With regard to claim 5,
	Ding teaches
the computing device of claim 4, the instructions executable by the processor to: 
for each record of the plurality of records: 
calculate a logarithm of a result of dividing the random number by the importance value to obtain a first result; 
convert the logarithm to a byte data format to obtain a second result; and 
store the second result in the first filter field of the record (Page 684, right column, 5.1 Measure-Augmented Inverted, 5.1.1 Construction; Page 685, top of left column, Figure 3: calculate a logarithm, convert to a byte format, and store).

With regard to claim 6,
Ding teaches
the computing device of claim 4, wherein the approximate aggregation of the numerical value is an approximate sum, and wherein the importance value is equal to the numerical value for each record (Page 683, right column, 4.2 Measure-biased Sampling).

With regard to claim 7,
Ding teaches
the computing device of claim 4, wherein the first filter field is associated with approximate sum queries (Page 683, right column, 4.2 Measure-biased Sampling, lines 17-25: SUM queries), and wherein each record includes a second filter field associated with approximate aggregation queries that are different from the approximate sum queries (Page 683, left column, 4.1 Uniform Sampling: COUNT aggregation queries).

With regard to claim 8,
Ding teaches
a non-transitory machine-readable storage medium storing instructions that upon execution cause a processor to: 
receive a database query for an approximate aggregation of a numerical value of a plurality of records, wherein each record includes the numerical value and a filter value (Page 679, right column, lines 14-24: use approximate query processing techniques to process queries with aggregation on a few measure attributes. Page 680, left column, lines 11-14: Fig. 1 shows “a plurality of records” where measure M is the numerical value that is being aggregated. Page 683, right column, 4.2 Measure-biased Sampling – bottom of right column; Page 684, left column, paragraphs 1-6: the probability of each row being picked into the sample, which is calculated to be proportional to its value on measure M, corresponds to “a filter value” for the row, i.e., “record”); 
in response to the database query, determine a count of records that have filter values within an importance threshold associated with the database query (Page 680, right column, lines 18-36: error upper bound ϵ corresponds to “an importance threshold”, a measure-biased sample of O (1/ϵ2) rows corresponds to “a count of records” that have the high probability to guarantee the query result approximation is within the error upper bound ϵ, i.e., “within an importance threshold”); and 
determine the approximate aggregation of the numerical value based on the count of records and the importance threshold associated with the database query (Page 685, left column, 5.1.2 Processing Queries - bottom of right column: process approximate aggregation on measure M based on the measure-biased sample size and the error upper bound).

With regard to claim 9,
Ding teaches
the non-transitory machine-readable storage medium of claim 8, wherein the instructions further cause the processor to, prior to receiving the database query: 
for each record of the plurality of records: 
add a first filter field to the record; 
generate a random number; and 
divide the random number by an importance value of the record to determine the filter value of the record (Page 683, right column, 4.2 Measure-biased Sampling: as discussed in the parent claim, the probability corresponds to “a first filter field”, the numerator in the formula on line 25 is the result of a random draw thus corresponds to “a random number”, and the denominator of the formula corresponds to “an importance value”).

With regard to claim 10,
	Ding teaches
the non-transitory machine-readable storage medium of claim 9, wherein the instructions further cause the processor to: 
for each record of the plurality of records: 
calculate a logarithm of a result of dividing the random number by the importance value to obtain a first result; 
convert the logarithm to a byte data format to obtain a second result; and 
store the second result in the first filter field of the record (Page 684, right column, 5.1 Measure-Augmented Inverted, 5.1.1 Construction; Page 685, top of left column, Figure 3: calculate a logarithm, convert to a byte format, and store).

With regard to claim 11,
Ding teaches
the non-transitory machine-readable storage medium of claim 9, wherein the approximate aggregation of the numerical value is an approximate sum, and wherein the importance value is equal to the numerical value for each record (Page 683, right column, 4.2 Measure-biased Sampling).

With regard to claim 13,
Ding teaches
the non-transitory machine-readable storage medium of claim 8, wherein the instructions further cause the processor to: 
calculate the approximate aggregation of the numerical value by dividing the count of records by the importance threshold associated with the database query (P683, 4.1 Uniform Sampling).

With regard to claim 14,
Ding teaches
the non-transitory machine-readable storage medium of claim 8, wherein the importance threshold is specified by a configuration setting of a database management system (P682, right column, 3.1.4 A Summary of Theoretical Guarantee, Parameter: error bound and precision parameter are tunable and can be parameter settings).

With regard to claim 15,
Ding teaches
a computer implemented method (Page 679, left column: Abstract), comprising: 
receiving, by a database management system (Page 683: top of left column, Fig. 2: system architecture), a database query for an approximate aggregation of a numerical value of a plurality of records, wherein each record includes the numerical value and a filter value (Page 679, right column, lines 14-24: use approximate query processing techniques to process queries with aggregation on a few measure attributes. Page 680, left column, lines 11-14: Fig. 1 shows “a plurality of records” where measure M is the numerical value that is being aggregated. Page 683, right column, 4.2 Measure-biased Sampling – bottom of right column; Page 684, left column, paragraphs 1-6: the probability of each row being picked into the sample, which is calculated to be proportional to its value on measure M, corresponds to “a filter value” for the row, i.e., “record”); 
in response to receipt of the database query, determining, by the database management system, a count of records that have filter values within an importance threshold associated with the database query (Page 680, right column, lines 18-36: error upper bound ϵ corresponds to “an importance threshold”, a measure-biased sample of O (1/ϵ2) rows corresponds to “a count of records” that have the high probability to guarantee the query result approximation is within the error upper bound ϵ, i.e., “within an importance threshold”); and 
determining, by the database management system, the approximate aggregation of the numerical value based on the count of records and the importance threshold associated with the database query (Page 685, left column, 5.1.2 Processing Queries - bottom of right column: process approximate aggregation on measure M based on the measure-biased sample size and the error upper bound).

With regard to claim 16,
Ding teaches
the computer implemented method of claim 15, further comprising, prior to receiving the database query: 
for each record of the plurality of records: 
add a first filter field to the record; 
generate a random number; and 
divide the random number by an importance value of the record to determine the filter value of the record (Page 683, right column, 4.2 Measure-biased Sampling: as discussed in the parent claim, the probability corresponds to “a first filter field”, the numerator in the formula on line 25 is the result of a random draw thus corresponds to “a random number”, and the denominator of the formula corresponds to “an importance value”).

With regard to claim 17,
	Ding teaches
the computer implemented method of claim 16, further comprising: 
for each record of the plurality of records: 
calculate a logarithm of a result of dividing the random number by the importance value to obtain a first result; 
convert the logarithm to a byte data format to obtain a second result; and 
store the second result in the first filter field of the record (Page 684, right column, 5.1 Measure-Augmented Inverted, 5.1.1 Construction; Page 685, top of left column, Figure 3: calculate a logarithm, convert to a byte format, and store).

With regard to claim 18,
Ding teaches
the computer implemented method of claim 16, wherein the approximate aggregation of the numerical value is an approximate sum, and wherein the importance value is equal to the numerical value for each record (Page 683, right column, 4.2 Measure-biased Sampling).

With regard to claim 19,
Ding teaches
the computer implemented method of claim 15, wherein determining the approximate aggregation of the numerical value comprises dividing the count of records by the importance threshold associated with the database query (P683, 4.1 Uniform Sampling).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (Sample + Seek: Approximating Aggregates with Distribution Precision Guarantee), in view of Haas et al. (US 20040128290 A1).

With regard to claim 3,
As discussed in claim 1, Ding teaches all the limitations therein.
Ding does not explicitly teach
the computing device of claim 1, wherein the importance threshold is specified by a parameter included in the database query.
Haas teaches
the computing device of claim 1, wherein the importance threshold is specified by a parameter included in the database query (Fig. 5, step 508; [0111]: specify a maximum desired standard error for the query).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ding to incorporate the teachings of Haas to specify the importance threshold by a parameter included in a database query. Doing so would afford end users the flexibility to minimize processing time while ensuring that the standard error of the estimated answer to the query does not exceed a value or minimize the standard error while ensuring that the number of I/O operations does not exceed a constant as taught by Haas ([0113]; [0128]).

With regard to claim 12,
As discussed in claim 9, Ding teaches all the limitations therein.
Ding further teaches
the non-transitory machine-readable storage medium of claim 9, wherein the first filter field is associated with approximate sum queries (Page 683, right column, 4.2 Measure-biased Sampling, lines 17-25: SUM queries), 
Ding does not explicitly teach
and wherein each record includes a second filter field associated with at least one selected from approximate mean queries and approximate variance queries.
Haas teaches
and wherein each record includes a second filter field associated with at least one selected from approximate mean queries and approximate variance queries ([0077]-[0094]: average aggregation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ding to incorporate the teachings of Haas to apply the teachings of Ding with respect to COUNT and SUM aggregation to other aggregations. Doing so would permit the computation of approximate query results--which often suffice in practice--in a fraction of the time required to compute an exact answer as taught by Haas ([0005]).

With regard to claim 20, 
As discussed in claim 15, Ding teaches all the limitations therein.
Ding does not explicitly teach
the computer implemented method of claim 15, wherein the importance threshold is specified by a parameter included in the database query.
Haas teaches
the computer implemented method of claim 15, wherein the importance threshold is specified by a parameter included in the database query (Fig. 5, step 508; [0111]: specify a maximum desired standard error for the query).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ding to incorporate the teachings of Haas to specify the importance threshold by a parameter included in a database query. Doing so would afford end users the flexibility to minimize processing time while ensuring that the standard error of the estimated answer to the query does not exceed a value or minimize the standard error while ensuring that the number of I/O operations does not exceed a constant as taught by Haas ([0113]; [0128]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/XIAOQIN HU/Examiner, Art Unit 2168                   
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168